DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Park (U.S. Pub. No. 2019/0393274) teaches an organic light emitting display wherein the organic touch dielectric film PVX is disposed between the touch sensing line SP1 and SP2 that is located between the two SP1 and above the CP1 segments and an inorganic dielectric film IL-P that is located between the SP1 and SP2 that is located between the two SP1 and above the CP1 elements. Park further teaches a first routing line SL2 that is connected to the touch sensing lines TE2 and a second routing line SL1 routing lines that are connected to the touch sensing lines.
Park does not teach the structure of the display device described in claim 1, wherein the inorganic touch dielectric film and the organic touch dielectric film are disposed between the encapsulation stack and first and second touch electrodes. 

	Kawamura (U.S. Pub. No. 2011/0221741) teaches the inorganic layer is made of Al2O3, TiOx, SiOx, Kawamura does not teach the structure of the display device mentioned in claim 1, wherein the inorganic touch dielectric film and the organic touch dielectric film are disposed between the encapsulation stack and first and second touch electrodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wada (U.S. Pub. No. 2018/0046287) teaches an input device with one directional lead wiring.
Bae (U.S. Pub. No. 2016/0202827) teaches a flexible touch panel and touch sensors.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691